Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Butterfield et al, US 2015/0322384, discloses a laundry care composition comprising at least one compound conforming to the structures (I)-(XC) (see abstract and paragraphs 7-16).  It is further taught by Butterfield et al that the composition is used in a process to treat laundry (see abstract and paragraph 17), and that the laundry care composition contains adjunct materials, such as surfactants, builders and enzymes (see paragraph 75).  Specifically, note Examples 1-3 and Tables 1-2.  However, patentee differs from applicant in that Butterfield et al does not teach or suggest in general a laundry care composition containing an antioxidant and the specific leuco compounds required in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 16, 2021